 Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.1 Page 1 of 16




 1 Ahren A. Tiller, Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4
     Attorneys for Plaintiff
 5 WAYNE RUSIN

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9

10                                                        Case No.:       '20CV2220 JAH MSB
11
     WAYNE RUSIN                                          COMPLAINT FOR DAMAGES
12                                                        FOR (1) VIOLATIONS OF THE
                       Plaintiff,                         ROSENTHAL FAIR DEBT
13                                                        COLLECTION PRACTICES ACT
            vs.                                           (CAL. CIV. CODE §§ 1788-1778.32);
14                                                        (2) UNLAWFUL RECORDING OF
     WESTERN DENTAL SERVICES, INC.,                       CELLULAR COMMUNICATIONS
15                                                        IN VIOLATION OF CAL. PEN. C. §
                                                          623.7; AND (3) VIOLATIONS OF
16                  Defendant,                            THE TELEPHONE CONSUMER
                                                          PROTECTION ACT (47 U.S.C.
17                                                        §227)
18
                                                          JURY TRIAL DEMANDED
19

20

21                              COMPLAINT FOR DAMAGES
22                                       INTRODUCTION
23 1. WAYNE RUSIN (hereinafter referred to as “Plaintiff”), by and through his

24      Counsel of record, brings this action against WESTERN DENTAL SERVICES,
25      INC. (hereinafter referred to as “Western Dental” or “Defendant”) pertaining to
26      actions by Defendant to unlawfully collect a consumer debt allegedly owed by
27      Plaintiff, including but not limited to, recording cellular telephone calls made to
28      Plaintiff in violation of California Penal Code § 623.7, collection via the use of an
                                                     -1-
                               Rusin vs. Western Dental, Complaint For Damages
 Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.2 Page 2 of 16




 1         Automated Telephone Dialing System (“ATDS”) and/or Artificial or Prerecorded
 2         Voice in violation of the Telephone Consumer Protection Act, (“TCPA” [47
 3         U.S.C. § 227 et seq.], and contacting the Plaintiff despite being put on notice in
 4         writing that Plaintiff was represented by Counsel in violation of the Rosenthal Fair
 5         Debt Collection Practices Act (“RFDCPA” [Cal. Civ. C. §§ 1788-1788.32]),
 6         thereby invading Plaintiff’s privacy, and causing Plaintiff damages.
 7 2. The California legislature determined that unfair or deceptive collection practices

 8         undermine the public confidence which is essential to the continued functioning of
 9         the banking and credit system. The legislature further determined there is a need
10         to ensure that debt collectors and debtors exercise their responsibilities to one
11         another with fairness, honesty, and due regard for the rights of others. The
12         legislature’s explicit purpose of enacting the Rosenthal Fair Debt Collection
13         Practices Act of California (hereinafter “RFDCPA”) was to prohibit debt
14         collectors from engaging in unfair or deceptive acts or practices in the collection
15         of consumer debts and to require debtors to act fairly in entering into and honoring
16         such debts. 1
17 3. The California State Legislature passed the California Invasion of Privacy Act

18         (“CIPA”) in 1967 to protect the right of privacy of the people of California,
19         replacing prior laws which permitted the recording of telephone conversations
20         with the consent of one party to the conversation. California Penal Code § 632.7
21         was added to CIPA in 1992 due to specific privacy concerns over the increased
22         use of cellular and cordless telephones. Section 632.7 prohibited intentionally
23         recording all communications involving cellular and cordless telephones, not just
24         confidential communications.
25 4. The Telephone Consumer Protections Act (hereinafter referred to as “the TCPA”)

26         was designed to prevent calls like the ones described within this complaint, and to
27

28
     1
         CA Civil Code §§ 1788.1(a)-(b)
                                                                -2-
                                          Rusin vs. Western Dental, Complaint For Damages
 Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.3 Page 3 of 16




 1     protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints
 2     about abuses of telephone technology – for example, computerized calls
 3     dispatched to private homes – prompted Congress to pass the TCPA.” Mims v.
 4     Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 5 5. In enacting the TCPA, Congress specifically found that “the evidence presented to

 6     Congress indicates that automated or prerecorded calls are a nuisance and an
 7     invasion of privacy, regardless of the type of call . . .” Id. at §§ 12-13. See also,
 8     Mims, 132 S. Ct., at 744.
 9 6. As Judge Easterbrook of the Seventh Circuit explained in a TCPA case regarding

10     calls similar to this one:
11

12           The Telephone Consumer Protection Act … is well known for its provisions
             limiting junk-fax transmissions. A less-litigated part of the Act curtails the
13           use of automated dialers and prerecorded messages to cell phones, whose
14           subscribers often are billed by the minute as soon as the call is answered—
             and routing a call to voicemail counts as answering the call. An automated
15           call to a landline phone can be an annoyance; an automated call to a cell
16           phone adds expense to annoyance.
17           Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012)
18

19 7. Plaintiff makes the allegations contained herein on information and belief, except

20     as to those allegations regarding himself, which are made on personal knowledge.
21

22                              JURISDICTION AND VENUE
23 8. This action is based on Defendant’s violations of the RFDCPA found in California

24     Civil Code §§ 1788 - 1788.32; and the TCPA found in Title 47 of the United
25     States Code Section 227, et seq..
26 9. This Court has jurisdiction over Defendant, pursuant to 28 U.S.C. § 1331, as the

27     unlawful practices alleged herein involve a federal question under the TCPA.
28 10. This Court has jurisdiction over the Defendant, as the unlawful practices alleged

                                                    -3-
                              Rusin vs. Western Dental, Complaint For Damages
 Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.4 Page 4 of 16




 1     herein occurred in California, in the County of San Diego and violated
 2     California’s Civil Code §§ 1788 - 1788.32.
 3 11. This Court further has supplemental jurisdiction over Plaintiff’s California Causes

 4     of action, pursuant to 28 U.S.C. § 1367(a), as Plaintiff’s California state law
 5     claims are so related to Plaintiff’s Federal TCPA claims in this action, that they
 6     form part of the same case or controversy.
 7 12. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because all

 8     or some of the unlawful practices and violations of law alleged herein occurred
 9     and are occurring in the County of San Diego, California. Furthermore,
10     Defendant regularly conducts business within State of California, County of San
11     Diego, and Plaintiff resides in San Diego County, California.
12

13                                            PARTIES
14 13. Plaintiff is, and was at all times mentioned herein, a natural person residing in

15      the County of San Diego, in the State of California.
16 14. Plaintiff is a natural person from whom a debt collector sought to collect a

17      consumer debt which was due and owing or alleged to be due and owing from
18      Plaintiff, and therefore Plaintiff is a “debtor” as that term is describe by Cal Civ.
19      Code §1788.2(h).
20 15. Defendant Western Dental Services, Inc. is a California Corporation, registered to

21     do business in the State of California, with a principle place of business registered
22     at 530 South Main Street, Suite 600, Orange, CA 92868.
23 16. Defendant Western Dental regularly attempts to collect through the use of the

24      U.S. mail, electronic communications, and telephones, “consumer debts”
25      allegedly owed to it, as that term is defined by Cal. Civ. Code §1788.2(f).
26 17. When individuals owe Western Dental debts for regular monthly payments on

27      medical debts, and other similar obligations, Western Dental collects on those
28      consumer debts owed to it through the mail, electronic communications, and via
                                                    -4-
                              Rusin vs. Western Dental, Complaint For Damages
 Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.5 Page 5 of 16




 1      the use of telephones, including an automated telephone dialing system, whereby
 2      Defendant records said collection calls made to debtors’ cellular telephone calls
 3      without a disclaimer and/or their permission. Therefore, Western Dental is a
 4      “debt collector” as that term is defined by Cal. Civ. Code §1788.2(c), and
 5      engages in “debt collection” as that term is defined by Cal. Civ. Code
 6      §1788.2(b).
 7   18. Defendant is, and all times mentioned herein, was a corporation and therefore
 8      a “person,” as that term is defined by 47 U.S.C. § 153(39).
 9   19. At all times relevant hereto, Defendant used, controlled and or operated an
10      “automatic telephone dialing system” (“ATDS”) as that term is defined by 47
11      U.S.C. § 227(a)(1) and/or placed calls to Plaintiff’s cellular telephone using an
12      automated or prerecorded voice (“Recorded Voice”) as that term is defined in 47
13      U.S.C. § 227(b)(1)(A).
14   20. This case involves money, property, or their equivalent, due or owing or alleged
15      to be due or owing from a natural person by reason of a consumer credit
16      transaction. Thus, this action arises out of a “consumer debt” and “consumer
17      credit” as those terms are defined by Cal. Civ. Code §1788.2(f).
18

19                               GENERAL ALLEGATIONS
20   21. Plaintiff realleges and incorporates by reference all preceding paragraphs,
21      inclusive, as if fully set forth herein.
22   22. Plaintiff previously took out a consumer medical line of credit account with
23      Defendant Western Dental.
24   23. Plaintiff made payments toward the medical line of credit when he took it out,
25      and maintained good standing until Plaintiff fell on financial hardship and was
26      unable to maintain the regular monthly payments.
27   24. Upon going into default, agents for Western Dental called Plaintiff multiple
28      times and requested payment through the use of an ATDS and/or a Recorded
                                                    -5-
                              Rusin vs. Western Dental, Complaint For Damages
 Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.6 Page 6 of 16




 1      Voice, often 5-10 times per day, almost every single day.
 2 25. The aforementioned collection calls were made to Plaintiff’s cellular telephone,

 3     and were recorded by Defendant. However, despite Defendant recording said
 4     telephone calls, there was no warning, statement, notification, recording, or other
 5     disclosure at the outset of the call that the call was being or would be audio
 6     recorded. Plaintiff was therefore not made aware said calls were recorded, nor did
 7     he provide Defendant consent to record his calls.
 8 26. Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion of a

 9     legally protected interest in privacy, which is specifically addressed and protected
10     by California law.
11 27. Plaintiff sought out and retained an attorney to represent him with regards to the

12      debt allegedly owed to Western Dental.
13 28. On November 27, 20219, Plaintiff filed a Chapter 7 Bankruptcy Case in the

14      Southern District of California, with Case No. 19-07063-CL7 (“Plaintiff’s
15      Bankruptcy Case.”).
16 29. On March 2, 2020, Plaintiff received a discharge order in Plaintiff’s Bankruptcy

17      Case entered on as docket number 11.
18 30. Despite the notice of the entry of discharge and closing of the Plaintiff’s

19     Bankruptcy Case being sent to Defendant, agents for Western Dental called
20     Plaintiff multiple times and requested payment through the use of an ATDS and/or
21     a Recorded Voice, often 5-10 times per day, almost every single day.
22 31. On April 6, 2020, Plaintiff’s attorney sent a letter to Defendant (“letter”), whereby

23     Plaintiff informed Western Dental (a) that he was represented by Counsel, thus
24     said letter constituted written notice pursuant to Cal. Civ. Code §§ 1788.14(c) that
25     Plaintiff was represented by an attorney with respect to any debt allegedly owed to
26     or serviced by Defendant, and request is hereby made that all communications
27     regarding this alleged consumer debt shall be directed exclusively to Plaintiff’s
28     attorney; and (b) said letter revoked any prior consent to contact Plaintiff via the
                                                    -6-
                              Rusin vs. Western Dental, Complaint For Damages
 Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.7 Page 7 of 16




 1     use of an automated dialing system phone, text, or other method, including but not
 2     limited to calls with a pre-recorded or automated voice messages.
 3 32. Despite Defendant receiving receipt of the Plaintiff’s Attorney’s letter dated April

 4     6, 2020, Defendant continued to call Plaintiff’s cellular telephone and request
 5     payments through the use of an ATDS and/or a Recorded Voice, often 5-10 times
 6     per day, almost every single day.
 7 33. The aforementioned collection calls were made to Plaintiff’s cellular telephone,

 8     and were recorded by Defendant. However, despite Defendant recording said
 9     telephone calls, there was no warning, statement, notification, recording, or other
10     disclosure at the outset of the call that the call was being or would be audio
11     recorded. Plaintiff was therefore not made aware said calls were recorded, nor did
12     he provide Defendant consent to record his calls.
13 34. Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion of a

14     legally protected interest in privacy, which is specifically addressed and protected
15     by California law.
16   35. Between April 6, 2020 and November of 2020, Plaintiff would pick up the phone
17      often, yet the collection calls made by Western Dental were usually made by an
18      automated dialer and merely contained a robotic voice recording when he
19      answered, therefore when he would answer the calls it would merely be a
20      recording. However, occasionally over that time period, Plaintiff would answer
21      his cellular telephone and there would be a live representative of Western Dental
22      on the line. On those occasions, he repeatedly informed the representative of
23      Western Dental that he had retained Counsel, and told them to stop calling him.
24      Further, Plaintiff orally revoked Western Dental’s consent to call him via the use
25      of a robocaller.
26   36. On multiple occasions over that time period the Debtor provided Western Dental
27      with his bankruptcy information and told them to call his lawyer, and gave said
28      representative Debtor’s Counsel’s telephone number and information. However,
                                                   -7-
                             Rusin vs. Western Dental, Complaint For Damages
 Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.8 Page 8 of 16




 1      despite informing the representatives that the Debtor had hired a lawyer and filed
 2      bankruptcy, the relentless daily calls continued Despite receipt of the letter
 3      revoking consent to contact Plaintiff via the use of an ATDS, Defendant
 4      continues to repeatedly call Plaintiff to this day sometimes over 10 times per day.
 5 37. Further, the aforementioned calls were recorded by Defendant, without

 6      containing a warning, thereby invading Plaintiff’s privacy.
 7 38. After receipt of the April 6, 2020 letter referenced above, representatives of

 8      Western Dental have called Plaintiff in excess of four-hundred (400) times on his
 9      cellular telephone via the use of and ATDS and/or Pre-Recorded Voice message.
10 39. Defendant has called Plaintiff over four-hundred (400) times in total, after receipt

11      in writing of notice that Plaintiff revoked any prior consent to call Plaintiff via
12      the use of an ATDS and/or Recorded Voice, had retained Counsel for any debts
13      owed to Western Dental, and an explicit warning that all direct contact with
14      Plaintiff should cease pursuant to the RFDCPA.
15 40. Further, Plaintiff spoke to agents for Western Dental on more than one occasion

16      and stated that they should not be calling him on his cellular telephone, and
17      reiterated that he had retained Counsel who had sent Cease and Desist Letters to
18      Western Dental.
19 41. In said telephone calls, Plaintiff orally revoked any alleged prior consent to call

20      Plaintiff via the use of an ATDS and/or Recorded voice. Despite said oral
21      revocation, agents for the Defendant continued to call Plaintiff using an ATDS
22      and/or Recorded Voice
23 42. Despite having received Plaintiff’s letter sent to Defendant’s registered corporate

24      address, Western Dental continues to call Plaintiff to date, often multiple times
25      per day in rapid succession. Further, upon information and belief, Plaintiff was
26      informed by a representative of Defendant that when he answered said telephone
27      calls, said calls were recorded without providing Plaintiff a disclaimer or warning
28      that said calls were recorded.
                                                    -8-
                              Rusin vs. Western Dental, Complaint For Damages
 Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.9 Page 9 of 16




 1   43. Western Dental, or its agents or representatives, have contacted Plaintiff on his
 2      cellular telephone over four-hundred (400) times since April 6, 2020, including
 3      through the use of an ATDS and/or Recorded voice as those terms are defined in
 4      47 U.S.C. § 227(a)(1) and/or 47 U.S.C. § 227(b)(1)(A).
 5   44. Many of the Defendant’s calls to Plaintiff after receiving the letter contained an
 6      “artificial or prerecorded voice” as prohibited by 47 U.S.C. § 227(b)(1)(A).
 7   45. The multiple calls made by Defendant or its agents after April 6, 2020 were
 8      therefore made in violation of 47 U.S.C. § 227(b)(1).
 9   46. Despite receipt of Plaintiff’s Attorney’s letter sent to Defendant’s corporate
10      mailing address, verbal notice from Plaintiff on multiple occasions to cease
11      calling Plaintiff’s cellular telephone via the use of an ATDS and/or Recorded
12      Voice, all of which provided irrefutable notice that Plaintiff had revoked consent
13      to call his cellular telephone by any means and that she had retained Counsel
14      regarding these alleged debts, Defendant continues to contact Plaintiff repeatedly
15      to date.
16   47. Here, Plaintiff’s claims under the RFDPCA, TCPA, and CIPA do not implicate
17      the Ninth Circuit’s ruling in Walls v. Wells Fargo Bank, NA, 276 F.3d 502 (9th
18      Cir. Cal. 2002). See Goad v. MCT Grp., No. 09cv1321 BTM(POR), 2010 U.S.
19      Dist. LEXIS 33690, at *7-8 (S.D. Cal. Apr. 6, 2010, aff’d 576 F. App’x 707 (9th
20      Cir. 2014) (“The Court reiterates that not all fair debt collection practices claims
21      are precluded just because the debt at issue was discharged in bankruptcy.
22      Claims that are independent of the bankruptcy discharge -- i.e., claims that do not
23      turn upon the discharged nature of the debt [would not be precluded] … For
24      example, even if a debt was discharged, the debtor could pursue claims against a
25      debt collector who harassed the debtor by making incessant telephone calls,
26      threatened or intimidated the debtor, or lied about matters (other than whether the
27      debt is owed). These types of claims would not be precluded under the reasoning
28      in Walls.”).
                                                   -9-
                             Rusin vs. Western Dental, Complaint For Damages
Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.10 Page 10 of 16




 1 48. See also Scally v. Ditech Fin., LLC, No. 16cv1992-WQH-WVG, 2018 U.S. Dist.

 2      LEXIS 75285, at *12 (S.D. Cal. May 3, 2018) (“…claims that do not turn on the
 3      discharged nature of the debt are not precluded under the reasoning of Walls.”);
 4      and see Hanks v. Talbots Classics Nat'l Bank, No. C 12-2612 SI, 2012 U.S. Dist.
 5      LEXIS 109934, at *15-16 (N.D. Cal. Aug. 6, 2012) (holding that where
 6      Plaintiff’s claims were not based on an attempt to extract payment in violation of
 7      the discharge, they were not precluded by Walls).
 8 49. As a result of Defendant’s relentless and harassing collection calls, Plaintiff has

 9      experienced anger and disbelief, and feelings of powerlessness, which have
10      resulted in a loss of sleep, loss of appetite, headaches, anxiety and feelings of
11      hypervigilance.
12                                   CAUSES OF ACTION
13

14                                                  I.
15                                FIRST CAUSE OF ACTION
16        Violations of California Rosenthal Fair Debt Collection Practices Act
17                            (California Civil Code §1788.14(c))
18 50. Plaintiff realleges and incorporates by reference all preceding paragraphs,

19      inclusive, as if fully set forth herein.
20 51. When Plaintiff’s Counsel sent the letter of representation to Western Dental,

21      Defendant Western Dental was aware, or reasonably should have been aware,
22      that Plaintiff was represented by an attorney.
23 52. When Plaintiff orally stated to representatives for Western Dental that he was

24      represented by Counsel, Western Dental was aware, or reasonably should have
25      been aware, that Plaintiff was represented by an attorney, and that Plaintiff was
26      exerting his rights not to be contacted directly regarding this debt.
27

28

                                                    - 10 -
                              Rusin vs. Western Dental, Complaint For Damages
Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.11 Page 11 of 16




 1   53. Cal. Civ. Code §1788.14(c) provides in relevant part,
 2           No debt collector shall collect or attempt to collect a consumer debt
             by means of the following practices:
 3
             (c) Initiating communications, other than statements of account,
 4           with the debtor with regard to the consumer debt, when the debt
             collector has been previously notified in writing by the debtor's
 5           attorney that the debtor is represented by such attorney with respect
             to the consumer debt and such notice includes the attorney's name
 6           and address and a request by such attorney that all communications
             regarding the consumer debt be addressed to such attorney, unless
 7           the attorney fails to answer correspondence, return telephone calls,
             or discuss the obligation in question. This subdivision shall not
 8           apply where prior approval has been obtained from the debtor's
             attorney, or where the communication is a response in the ordinary
 9           course of business to a debtor's inquiry.
10   54. By calling Plaintiff on his cellular phone four-hundred (400) times after receipt
11      of the letter from Plaintiff’s Counsel, Western Dental violated Cal. Civ. Code
12      §1788.14(c), irrespective of the Plaintiff’s discharge order.
13 55. As a result of the constant collection calls by Western Dental, Plaintiff has

14     experienced anxiety, fear and uneasiness, has had difficulty sleeping, and has at
15     times been unable to calm down as the constant and harassing collection calls by
16     WELLS are overwheling. Therefore, Plaintiff has suffered emotional distress as a
17     result of Defendant’s violations of Cal. Civ. Code §1788.14(c).
18

19                                                II.
20                            SECOND CAUSE OF ACTION
21          Illegal Telephone Recording of Cellular Telephone Conversations
22                                    (Cal. Pen. C. § 632.7)
23 56. Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs

24      herein.
25 57. At all relevant times hereto, Defendant had and followed a policy and practice of

26      using a telecommunications system that enabled them to surreptitiously record
27      cellular telephone communications between Defendant and Plaintiff.
28 58. At all relevant times hereto, Defendant intentionally and surreptitiously recorded

                                                   - 11 -
                             Rusin vs. Western Dental, Complaint For Damages
Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.12 Page 12 of 16




 1       cellular telephone calls concerning confidential matters between Defendant and
 2       Plaintiff.
 3 59. At all relevant times hereto, Defendant had and followed a policy and practice of

 4       not advising or warning Plaintiff and the California Class members that their
 5       cellular telephone communications with Defendant would be recorded.
 6 60. Defendant failed to obtain consent of Plaintiff prior to recording any of their

 7       cellular telephone conversations.
 8 61. This conduct by Defendant violated section 632.7(a) of the California Penal

 9       Code.
10 62. Plaintiff is entitled to recovery actual and statutory damages in the amount of

11       $5,000.00 per violation.
12 63. Plaintiff’s counsel is also entitled to attorneys’ fees and costs pursuant to Cal.

13       Code of Civ. Proc. § 1021.5.
14 64. Defendant’s violations of section 632.7(a) of the California Penal Code occurred

15
        after Plaintiff’s Bankruptcy Case was closed, and were violations of said
16

17      California law irrespective of the Plaintiff’s Bankruptcy Case’s discharge order.

18

19
                                              III.
20
                                THIRD CAUSE OF ACTION
21                           Negligent Violations of the TCPA
22                                  (47 U.S.C. § 227 Et. Seq.)
   65. Plaintiff realleges and incorporates by reference all preceding paragraphs,
23
        inclusive, as if fully set forth herein.
24
     66. Through the letter from Plaintiff’s Counsel, and orally, Plaintiff revoked any
25
        alleged consent for Western Dental or its agents or representatives to call
26
        Plaintiff on his cellular telephone via the use of an ATDS and/or Recorded
27
        Voice.
28

                                                    - 12 -
                              Rusin vs. Western Dental, Complaint For Damages
Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.13 Page 13 of 16




 1   67. The foregoing acts and omissions of Western Dental constitutes numerous and
 2       multiple negligent violations of the TCPA, including but not limited to each and
 3       every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
 4   68. As a result of Western Dental’s negligent violations of 47 U.S.C. §227, et. seq.,
 5       Plaintiff is entitled to an award of $500 in statutory damages, for each and every
 6       violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 7   69. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in
 8       the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 9

10                                             IV.
11                              FOURTH CAUSE OF ACTION
                        Knowing and/or Willful Violations of the TCPA
12
                                     (47 U.S.C. § 227 Et. Seq.)
13   70. Plaintiff realleges and incorporates by reference all preceding paragraphs,
14       inclusive, as if fully set forth herein.
15   71. Through the letter sent by Plaintiff’s Counsel, and oral notice from Plaintiff,
16       Plaintiff revoked any alleged consent for the Western Dental or its agents or
17       representatives to call Plaintiff on his cellular telephone via the use of an ATDS
18       and/or Recorded Voice.
19   72. The foregoing acts of the Western Dental constitute numerous and multiple
20       knowing and/or willful violations of the TCPA, including but not limited to each
21       and every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
22   73. Therefore, since Western Dental or its agents or representatives continued to call
23       Plaintiff despite indisputably being informed not to call Plaintiff on multiple
24       occasions through multiple different means, and that Plaintiff had revoked any
25       alleged prior consent to call Plaintiff’s cellular telephone via the use of an ATDS
26       and/or Recorded Voice, Western Dental’s acts were willful.
27   74. As a result of Western Dental’s knowing and/or willful violations of 47 U.S.C.
28       §227, et. seq., the Plaintiff is entitled to an award of $1,500 in statutory damages,
                                                     - 13 -
                               Rusin vs. Western Dental, Complaint For Damages
Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.14 Page 14 of 16




 1      for each and every one of their over four-hundred (400) violations, pursuant to 47
 2      U.S.C. § 227(b)(3)(C).
 3 75. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

 4      the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 5

 6                                 PRAYER FOR RELIEF
 7        WHEREFORE, Plaintiff having set forth the claims for relief against
 8 Defendant herein, respectfully request this Court enter a Judgment against

 9 Defendant as follows:

10 a. As to the First Cause of Action, an award of actual damages pursuant to Cal. Civ.

11     Code §1788.30(a) according to proof.
12 b. As to the First Cause of Action, an award of statutory damages of $1,000.00

13     pursuant to Cal. Civ. Code §1788.30(b).
14 c. As to the First Cause of Action, an award of reasonable attorney’s fees and costs

15     pursuant to Cal. Civ. Code §1788.30(c).
16 d. As to the Second Cause of Action, General, compensatory, and punitive damages;

17 e. As to the Second Cause of Action, an amount of $5,000 for each violation of

18     section Cal. Pen. C. § 632, et seq., or three times the amount of any actual
19     damages sustained by Plaintiff, whichever is greater.
20 f. As to the Third Cause of Action, $500 in statutory damages for each and every

21     one of Defendant’s negligent violations of 47 U.S.C. §227(b)(1), pursuant to 47
22     U.S.C. § 227(b)(3)(B).
23 g. As to the Third Cause of Action, injunctive relief prohibiting such conduct in the

24     future pursuant to 47 U.S.C. § 227(b)(3)(A);
25 h. As to the Fourth Cause of Action, $1,500.00 in statutory damages for each and

26     every one of Defendant’s four-hundred (400) knowing and/or willful violations of
27     47 U.S.C. § 227(b)(1) totaling actual damages in excess of $600,000.00 in
28     statutory damages for said willful and/or knowing 400+ violations of the TCPA,
                                                   - 14 -
                             Rusin vs. Western Dental, Complaint For Damages
Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.15 Page 15 of 16




 1     pursuant to 47 U.S.C. § 227(b)(3)(C).
 2 i. For such other and further relief as the Court may deem just and proper.

 3

 4 Dated: November 10, 2020                  By:     /s/ Ahren A. Tiller________
                                                     Ahren A. Tiller, Esq.
 5                                                   BLC Law Center, APC
                                                     Attorneys for Plaintiff
 6                                                   WAYNE RUSIN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  - 15 -
                            Rusin vs. Western Dental, Complaint For Damages
Case 3:20-cv-02220-JAH-MSB Document 1 Filed 11/13/20 PageID.16 Page 16 of 16




 1                               DEMAND FOR JURY TRIAL
 2
             Pursuant to the Seventh Amendment to the Constitution of the United States of
 3
     America, Plaintiff is entitled to, and demands a trial by jury on all issues triable by
 4
     jury.
 5

 6
     Dated: November 10, 2020                   By:     /s/ Ahren A. Tiller
 7                                                      Ahren A. Tiller, Esq.
                                                        BLC Law Center, APC
 8                                                      Attorneys for Plaintiff
                                                        WAYNE RUSIN
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     - 16 -
                               Rusin vs. Western Dental, Complaint For Damages
